                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,                         )     Case No. 15-cv-760
                                                  )     Judge William M .. Conley
              Plaintiff,                          )     Magistrate Judge Stephen L. Crocker
                                                  )
              v.                                  )
                                                  )
ROBERT L. FLEMING,                                )
SHELLEY R. FLEMING,                               )
JPMORGAN CHASE BANK NA,                           )
MORTGAGE ELECTRONIC                              )
REGISTRATION SYSTEMS, INC.                       )
JPMC SPECIALTY MORTGAGE LLC,                     )
RENEW ABLE ENERGY TEAM LLC,                       )
WISCONSIN DEPARTMENT OF                           )
 REVENUE, and                                     )
AG PARTNERS CO-OP,                                )
                                                  )
              Defendants.                         )


                                    ORDER OF DISMISSAL

        This matter comes before the Court upon the United States' Fed. R. Civ. P. 41(a)(2)

Unopposed Motion to Dismiss Its Complaint. Pursuant to the motion, finding that the United

States' claims have been rendered moot, it is hereby ORDERED that the United States'

Complaint (filed at ECF No. 1) is dismissed against all defendants without prejudice with each

party will bearing their own respective costs, expenses, and attorney's fees incurred (if any) in

this action

    Dated thi~ "Jay




                                                 1
